Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species A1 (particle), B1 (Formula I), C1 (Formula I, R2, C1-18 alkyl), D3 (Formula I, t, 1.5), K3, L2, M1, N1 (ionizable modifier is carboxylic acid), and O1 (core material having a primary surface is nonporous material) in the reply filed on 3/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3 (reads on A2), 30 (reads on L1), and 36 (reads on M2) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
            The disclosure is objected to because it contains references to claims (e.g. [0031]; [0076]; [0238]).  The applicant is reminded that in U.S. patent practice, patent claims are interpreted in light of specification, and therefore, specification constructed by referencing the claims is improper.  Further, as content of any of the claims is not certain until after that claims has been 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract of the disclosure is objected to because it does not include the chemical compound and its identity.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7, 9, 11, 23-27, 29, 31, 34-35, 38-39, 75, and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "controlled porosity" in claim 1 is a relative term which renders the claim indefinite.  The term "controlled porosity" is not defined by the claim, the specification does Claims 2, 4, 7, 9, 11, 23-27, 29, 31, 34-35, 38-39, 75, and 87 are rejected as well since they depend from claim 1. 
In regard to claim 11, the limitation “C1-C18 alkyl, C1-C18 alkyl” renders the claim indefinite.  The list contains duplicate entries of the same identity.  The scope of the claim is not clear.  This limitation appears multiple times throughout the claim.  
In regard to claim 11, the limitation “C2-C18 alkenyl1” renders the claim indefinite.  The identify of this composition is not clear.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 39 recites the broad recitation sulfonic acid group, and the claim also recites arylsulfonic group which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 9, 11, 23-27, 29, 75, and 87 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2007/0189944 by Kirkland et al. (Kirkland).
In regard to claim 1, Kirkland teaches a chromatographic material having controlled porosity (abstract; solid core, outer porous shell; [0026]).  The Examiner interprets controlled porosity as porosity which is developed into a predetermined or desired shape or pattern; developed to form a specific pattern as measured from the core material to the outermost surface in view of paragraph [0100] of the instant specification. 
In regard to claim 2, Kirkland teaches the material is in the form of a particle (abstract; microparticles). 
In regard to claim 4, Kirkland teaches the material is in the form of a superficially porous material (abstract; solid core, outer porous shell). 
In regard to claim 7, Kirkland teaches a chromatographic core material having a primary surface and one or more layers of a chromatographic surface material (abstract; solid core, outer porous shell, plurality of colloidal nanoparticles, multi-multilayering method). 
claim 9, Kirkland teaches the chromatographic core material is an inorganic material, an organic material, or an inorganic/organic hybrid material ([0038]-[0040]). 
In regard to claim 11, Kirkland teaches the chromatographic core material has the formula I ([0038]-[0040]). 
In regard to claim 23, Kirkland teaches each layer of the one or more layers of a chromatographic surface material independently has an average pore diameter of 20 to 1500 Angstroms ([0057]). 
In regard to claim 24, Kirkland teaches the average pore diameter of one or more layers of a chromatographic surface material varies in a predetermined pattern from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0057]). 
In regard to claim 25, Kirkland teaches the predetermined pattern comprises an increase in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]). 
In regard to claim 26, Kirkland teaches the predetermined pattern comprises a decrease in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]). 
In regard to claim 27, Kirkland teaches the predetermined pattern comprises both an increase in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material and a decrease in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]).  
claim 29, Kirkland teaches each layer of the one or more layers of a chromatographic surface material independently has a specific surface area of 25 to 1100 m2/g ([0057]).  Kirkland teaches wherein the specific surface area of the one or more layers of a chromatographic surface material varies in a predetermined pattern from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0057]). 
In regard to claim 75, Kirkland teaches the material further comprises a surface modification and wherein the material has been surface modified ([0067]-[0075]). 
Regarding limitations recited in claim 75, which are directed to method of making said chromatographic material (e.g. “by coating with a polymer by a combination of organic group and silanol group modification”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the chromatographic material as recited in the claims is the same as the chromatographic material disclosed by the prior art, as set forth above.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
claim 87, Kirkland teaches a chromatographic device (abstract; [0002]; [0017]; [0036]).  Kirkland teaches an interior channel for accepting a packing material (abstract; [0002]; [0017]; [0036]).  Kirkland teaches a packed chromatographic bed comprising the chromatographic material of claim 1 (abstract; [0002]; [0017]; [0036]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31, 34-35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0189944 by Kirkland et al. (Kirkland), as noted above.
In regard to claim 31, Kirkland teaches the limitations as noted above.  Kirkland does not explicitly teach the predetermined pattern comprises a decrease in specific surface area from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material.
Kirkland teaches smaller nanoparticles making up the shell material result in higher surface areas and larger nanoparticles result in lower surface areas ([0057]).  Kirkland teaches a range of surface area provides the basis for superior applications based on molecules; the range of surface area permits the use of relatively large amounts of sample for separation without the so-called sample overloading problem which results in poor chromatographic properties ([0057]).  
As the amount of sample processed and chromatographic properties are variables that can be modified, among others, by adjusting said specific surface area relationship, the specific surface area relationship would have been considered a result effective variable by one having In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 34, Kirkland teaches the limitations as noted above.  
Kirkland teaches the average pore diameter of the one or more layers of a chromatographic surface material varies in a predetermined pattern from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0057]).  While Kirkland does not explicitly teach the average pore volume varies in a predetermined pattern; it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that a variation in pore diameter will necessarily result in a variation in pore volume. 
Kirkland teaches the particle density is 1.2 to 1.9 g/cc.  While Kirkland does not teach each layer of the one or more layers of a chromatographic surface material independently has an average pore volume of 0.15 to 1.5 cm3/g; one of ordinary skill in the art at the time the invention was effectively filed would recognize that the inverse of the particle density is 
In regard to claim 35, Kirkland teaches the limitations as noted above.  
Kirkland does not teach the predetermined pattern comprises an increase in average pore volume from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material.
However, Kirkland teaches the predetermined pattern comprises an increase in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that an increase in average pore diameter will also result in an increase in average pore volume from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material. 
In regard to claims 38-39, Kirkland teaches the limitations as noted above.  Kirkland further teaches at least one layer of the one or more layers of a chromatographic surface material is an inorganic/organic hybrid material ([0044]).  Kirkland teaches an ionizable modifier which contains an amino group ([0062]; reading on claim 39). 
Kirkland does not explicitly teach a hydrophobic surface group.  
However, Kirkland teaches opposite charge layers of interpolated layers ([0058]).  Kirkland teaches negatively or positively charged water-soluble gums ([0059]).  Kirkland teaches choosing specific materials to provide the necessary charge ([0062]).  
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 38-39, 75, and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 and 39-41 of U.S. Patent No. 9120083. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards materials with the same features.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9248383. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards materials with the same features.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10857516. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards materials with the same features.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 57 of copending Application No. 16082823 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards materials with the same features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 29, 34, 75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 29-30, 48, 57, 61, 64, 107 of copending Application No. 15451005. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards materials with the same features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777